 Case 6:20-cv-00852-WWB-GJK Document 1 Filed 05/18/20 Page 1 of 7 PageID 1



                         THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION


JOSE E. RAMOS PEREZ,                         )
                                             )
       Plaintiff,                            )
                                             )
v.                                           )       CASE NO.:_________________________
                                             )
ATLAS APEX ROOFING, LLC                      )       JURY DEMAND
d/b/a ATLAS-APEX ROOFING,                    )
                                             )
       Defendant.                            )

                                         COMPLAINT

       Plaintiff, Jose E. Ramos Perez, by and through, his undersigned counsel, bring this

retaliation lawsuit against Defendant, Atlas Apex Roofing, LLC (d/b/a Atlas-Apex Roofing,

“Defendant”) pursuant to 29 U.S.C. § 215(a)(3) of the Fair Labor Standards Act, as amended 29

U.S.C. § 201 et seq. (hereinafter “FLSA”), and states the following:

                                     Jurisdiction & Venue

               Jurisdiction in this Court is proper as the claim is brought pursuant to the FLSA, to

obtain a judgment against Defendant that it is liable to Plaintiff for retaliation, recover backpay

wages and other damages, an additional equal amount as liquidated damages, and reasonable

attorneys’ fees and costs.

               Defendant is a corporation conducting business in the State of Florida.

               Plaintiff currently resides in Kissimmee, Florida.

               At all times material to this action, Plaintiff was employed by Defendant at its

Orlando location (11334 Boggy Creek Road, Orlando, Florida, 32824).




                                    SALAS LAW FIRM, P.A.
 Case 6:20-cv-00852-WWB-GJK Document 1 Filed 05/18/20 Page 2 of 7 PageID 2



                 This action is brought pursuant to the FLSA, and specifically the anti-retaliation

provision of the Act found at § 215(a)(3), for legal, equitable, and injunctive relief and to remedy

violations of id. by Defendant which has damaged Plaintiff.

                 Venue in this Court is proper, as the acts and omissions alleged in this Complaint,

took place in this judicial district, and Defendant resides and regularly conducts business in this

judicial district.

                                    Parties & Background Facts

        7.       Defendant is a roofing company, which contracts with both commercial and

residential customers to repair and replace roofs.

                 Defendant employs roofers, like Plaintiff, inside and outside of Florida.

                 At all times material to this action, Plaintiff was an “employee” of Defendants

within the meaning of the FLSA.

                 At all times material to this action, Defendant was Plaintiff’s “employer” within the

meaning of the FLSA.

                 Defendant was, and continues to be, an “employer” within the meaning of the

FLSA.

                 At all times material to this action, Defendant was, and continues to be, an

“enterprise engaged in commerce” and an enterprise engaged in the “handling, selling, or

otherwise working on goods and materials that have been moved in or produced for commerce by

any person” within the meaning of the FLSA.

                 Based on information and belief, the annual gross revenue of Defendant was in

excess of $500,000.00 per annum during the three years preceding the filing of this Complaint.




                                              2
                                      SALAS LAW FIRM, P.A.
 Case 6:20-cv-00852-WWB-GJK Document 1 Filed 05/18/20 Page 3 of 7 PageID 3



               At all times material to this action, Defendant had two (2) or more employees

handling, selling, or otherwise working on goods or materials that had been moved in or produced

for commerce, such as, vehicles, telephones, and materials used in construction of roofs.

               At all times material hereto, the work performed by the Plaintiff, and those similarly

situated, was directly essential to the business performed by Defendant.

               Beginning in February 2018, and continuing through May 7, 2020, Defendant

employed Plaintiff as a non-exempt, hourly-paid employee.

               Plaintiff’s duties included repairing and replacing roofs, including tarring.

               While working for Defendant, Plaintiff earned $16.00 per hour until the end of his

employment.

               Defendant paid Plaintiff by two physical checks each week.

               One check paid Plaintiff for approximately seventeen (17) to twenty (20) hours of

work in a given week, in a check issued via ADP.

               Plaintiff worked at least forty (40) hours per week while employed by Defendant.

               Plaintiff consistently worked over forty (40) hours per week while working for

Defendant.

               The second check, not from ADP, reflected Plaintiff’s remaining hours for each

week from “Concrecel USA, LLC,” which, on information and belief, is synonymous with

Defendant.

               Defendant utilized this two-check system to deceive Plaintiff concerning his

entitlement to overtime due under the FLSA.




                                            3
                                    SALAS LAW FIRM, P.A.
 Case 6:20-cv-00852-WWB-GJK Document 1 Filed 05/18/20 Page 4 of 7 PageID 4



                 From the beginning of his employment through his termination, Defendant failed

to compensate Plaintiff at a rate of one and one-half times Plaintiff’s regular rate for all hours

worked in excess of forty (40) hours in a single workweek.

                 Plaintiff was paid only his regular rate, with no overtime premiums, for overtime

hours. 1

                 In January 2020, after receiving his form W-2, Plaintiff complained to one of his

immediate supervisor s (Sebastian l/n/u), an agent and manager of Defendant, that he was not

receiving overtime pay for hours worked in excess of forty hours per week.

                 After this initial internal complaint, Plaintiff made numerous additional complaints

in 2020 that he was not receiving overtime pay, including to his other supervisor (Ismael l/n/u), an

agent and manager of Defendant.

                 Plaintiff’s supervisors told Plaintiff that being paid by two separate checks was to

“his benefit.”

                 On May 7, 2020, Plaintiff was terminated.

                 Ismael informed Plaintiff of his termination on the phone.

                 Ismael told Plaintiff “don’t come back.”

                 Defendant’s failure and/or refusal to properly compensate Plaintiff, at the rates and

amounts required by the FLSA was willful, as Defendants knew, or should have known with

reasonable diligence, that payment of overtime premiums for all hours over forty (40) worked in

each workweek was required.




1
  Of note, on May 14, 2020, Plaintiff opted-in to a FLSA overtime lawsuit currently pending in the Southern District
of Florida, styled Rosado v. Atlas Apex Roofing, LLC d/b/a Atlas-Apex Roofing, Case No.: 20-cv-60808-
SINGHAL/Valle (S.D. Fla. Apr. 17, 2020 (Compl.)).

                                                  4
                                          SALAS LAW FIRM, P.A.
 Case 6:20-cv-00852-WWB-GJK Document 1 Filed 05/18/20 Page 5 of 7 PageID 5



                Defendant’s decision to terminate Plaintiff after he complained merely weeks

earlier, demonstrates that Defendant acted in bad faith, or alternatively, it did not act in good faith.

                Because Defendant failed to act in good faith, the imposition of liquidated damages

is appropriate following the jury finding it and its agents liable for retaliation.

                Defendant is or may be liable to Plaintiff under the “cat’s paw” theory of vicarious

liability and, to the extent necessary, alleges that it is so liable.

                                          Count I: FLSA Retaliation

                Plaintiff incorporates by reference all prior paragraphs as if fully set forth herein.

                From the beginning of his employment through January 2020, Plaintiff worked in

excess of forty (40) hours in one or more workweeks for which Plaintiff was not compensated at

the statutory rate of one and one-half times Plaintiff’s regular rate of pay.

                Plaintiff engaged in protected activity under the FLSA, complaining to (Ismael and

Sebastian) in January 2020 and afterwards that he was not being paid overtime for all hours worked

in excess of 40 hours in one or more workweeks.

                Plaintiff subsequently suffered an adverse employment action, termination.

                A casual connection exists(ed) between Plaintiff’s activity in complaining and his

termination, including because of the close temporal proximity.

                Plaintiff believes and will demonstrate that the termination would not have been

taken but for the assertion of Plaintiff’s FLSA rights.

                Defendant failed to properly disclose or apprise Plaintiff of Plaintiff’s rights under

the FLSA.

                Defendant’s actions were intentional and/or willful and/or showed reckless

disregard for the provisions of the FLSA, as evidenced by their failure to compensate Plaintiff, at



                                               5
                                       SALAS LAW FIRM, P.A.
 Case 6:20-cv-00852-WWB-GJK Document 1 Filed 05/18/20 Page 6 of 7 PageID 6



the statutory rate of one and one-half times his regular rate of pay for the hours worked in excess

of forty (40) hours per workweek, and then terminating Plaintiff after he complained about

Defendant’s FLSA overtime violations.

               Defendant’s actions were not in good faith, and were, in reality, in bad faith.

               Any purported reason given by Defendant for its actions is, in reality, a pretext for

unlawful retaliation.

               As a result of the aforementioned conduct, Defendant violated the FLSA.

               Defendant has failed to comply with it statutory duty to take all reasonably

necessary steps to eliminate retaliation from the workplace and to prevent it from occurring.

               As a direct and proximate result of Defendant’s willful, knowing, and intentional

discrimination, Plaintiff has suffered damages, including mental anguish from being terminated

wrongfully and retaliatorily, particularly during COVID-19 with diminished opportunities for

employment and/or to mitigate his damages. At a minimum, Plaintiff is thereby entitled to back

wages, compensatory and or liquidated damages, and/or attorney’s fees and costs.

               Plaintiff’s backpay damages should not be merely measured and calculated by what

he would have earned for forty hours per week with Defendant, but rather should be measured by

his weekly backpay plus overtime rate based on his previously worked overtime hours.

               Including because of Defendant’s bad faith, to the extent necessary, Plaintiff asks

this Court to “exercise some creativity” in awarding relief in this retaliation case, including

allowing mental anguish damages as a component of an award of compensatory damages.




                                            6
                                    SALAS LAW FIRM, P.A.
 Case 6:20-cv-00852-WWB-GJK Document 1 Filed 05/18/20 Page 7 of 7 PageID 7



       WHEREFORE, Plaintiff prays for the following relief:

       i.      This Court award Plaintiff the amount of his unpaid wages lost due to Defendant’s

retaliation, plus an additional equal amount as liquidated damages; back pay; special damages;

compensatory damages;

       ii.     That Plaintiff be granted judgment against Defendant for all reasonable attorneys’

fees, costs, disbursements and interest;

       iii.    For such other and further relief as justice may require;

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues when joined.

       Respectfully this 18th day of May, 2020.


                                             //s//John P. Salas, Esq.
                                             SALAS LAW FIRM, P.A.
                                             8551 West Sunrise Boulevard
                                             Suite 300
                                             Plantation, FL 33322
                                             Office: (954) 315-1155
                                             Fax: (954) 452 -3311
                                             Email: jp@jpsalaslaw.com
                                             Fla. Bar. No. 87593

                                             //s//Michael G. Green II, Esq.
                                             SALAS LAW FIRM, P.A.
                                             8551 West Sunrise Boulevard
                                             Suite 300
                                             Plantation, FL 33322
                                             Office: (954) 315-1155
                                             Fax: (954) 452 -3311
                                             Email: michael@jpsalaw.com
                                             Fla. Bar. No. 60859




                                            7
                                    SALAS LAW FIRM, P.A.
